E. William Carson v. Commissioner.Carson v. CommissionerDocket No. 30684.United States Tax Court1952 Tax Ct. Memo LEXIS 282; 11 T.C.M. (CCH) 257; T.C.M. (RIA) 52078; March 24, 1952*282  Leo M. Rogers, Esq., for the petitioner. Maurice M. Bush, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: The Commissioner determined a deficiency in the amount of $15,058.78 for the calendar year 1945. The facts have been stipulated. The only question remaining for decision is whether petitioner, who was a wholesale and retail meat dealer during a portion of the taxable year, is entitled to include in the cost of meat purchased by him from a packing company an amount of $20,000 which he paid to the company in excess of O.P.A. ceiling prices in order to obtain delivery of meats at billed O.P.A. prices. This case raises the general problem presented by  . Respondent suggests that the decision in the Sullenger case be reconsidered, and he seeks in any event to distinguish it. The Sullenger decision has been followed by this Court in a number of cases and has thus become too firmly established to warrant reexamination by us. Nor do we think that this case can fairly be distinguished. Respondent argues earnestly that the present case is different; he contends that the $20,000 was paid for something other than*283  meat, that it was paid for "personal" reasons wholly unconnected with the prevailing market prices for meat. In the latter connection, he stresses the facts, inter alia, that petitioner entered the meat business in 1944 and discontinued it in 1945, and that the packing company from which petitioner purchased his meat was operated by his brother. Although these facts suggest puzzling questions, we conclude that, considering the stipulation as a whole, the $20,000 payment was actually part of the cost of the meat purchased by petitioner, and that the decision in the Sullenger case governs the disposition of the present case. Decision will be entered under Rule 50.